Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE THIRD QUARTER 2013 Record Operating Income of $10.8m and EPS of $0.33 AZOUR, Israel – November 13, 2013 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the third quarter ended September 30, 2013. Highlights of the third quarter · A 19 thousand increase in net subscribers in the quarter, to a record of 721 thousand as of September 30, 2013; · Record gross margin at 51.8% and record operating margin at 25.5%; · EBITDA of $13.6 million or 32.1% of revenues; · Generated $13.3 million in operating cash flow; ended the quarter with $41.0 million in net cash (including deposits in escrow); · Dividend of $3.5 million declared for the quarter; Third quarter 2013 Results Revenues for the third quarter of 2013 were $42.4 million, representing a 15% growth from revenues of $36.8 million in the third quarter of 2012. 74% of revenues were from location based service subscription fees and 26% from product revenues. Revenues from subscription fees increased 11% over the same period last year. The increase in subscription fees was primarily due to the growth in the subscriber base, which expanded from 653,000 as of September 30, 2012, to 721,000 as of September 30, 2013. Product revenues increased by 27% compared with the same period last year. This increase was driven primarily by increased sales in Israel. Gross profit for the third quarter of 2013 was $22.0 million (51.8% of revenues), an increase of 19% compared with $18.5 million (50.3% of revenues) in the third quarter of 2012. Operating profit for the third quarter of 2013 was $10.8 million (25.5% of revenues), an increase of 47% compared with an operating profit of $7.4 million (20.1% of revenues) in the third quarter of 2012. EBITDA for the quarter was $13.6 million (32.1% of revenues), an increase of 28% compared to an EBITDA of $10.6 million (28.9% of revenues) in the third quarter of 2012. Net profit was US$7.0 million in the third quarter of 2013 (16.5% of revenues), compared with a net profit of US$5.2 million (14.2% of revenues) in the third quarter of 2012. Fully diluted EPS in the third quarter of 2013 was US$0.33, compared with fully diluted EPS of US$0.25 in the third quarter of 2012. Cash flow from operations during the quarter was $13.3 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of September 30, 2013, the Company had net cash, including deposits in escrow, of $41.0 million or $1.95 per share. This is compared with $34.2 million or $1.63 per share as at December 31, 2012. For the third quarter, a dividend of $3.5 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “We are very pleased with our performance in the third quarter of 2013, in particular our record gross and operating profitability, as well as our strong operating cash flow. As our results clearly demonstrate, the operating leverage built into our business model allows us to substantially benefit from the continued growth in our subscriber base. Overall, our business continues its stable long-term and increasingly profitable growth, realizing the ongoing rewards of our past efforts. We believe 2013 will end as a record year for Ituran in terms of both revenue and ongoing profitability, and we look forward to maintaining our growth trend as we move into 2014. ” Conference Call Information The Company will also be hosting a conference call later today, November 13, 2013 at 9am Eastern Time. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0650 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 721,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. Condensed Consolidated Interim Financial Statements as of September 30, 2013 ITURAN LOCATION AND CONTROL LTD. Condensed Consolidated Financial Statements as of September 30, 2013 Table of Contents Page Balance Sheets F- 2 - F- 3 Statements of Income F- 4 Statements of Cash Flows F- 5- F- 6 ITURAN LOCATION AND CONTROL LTD. CONDENSED CONSOLIDATED BALANCE SHEETS US dollars September 30, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow - Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Deposit in escrow - Investments in affiliated company Investments in other company 87 82 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets F - 2 ITURAN LOCATION AND CONTROL LTD. CONDENSED CONSOLIDATED BALANCE SHEETS US dollars September 30, December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Liability for employee rights upon retirement Provision for contingencies Other non-current liabilities Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity F - 3 ITURAN LOCATION AND CONTROL LTD. CONDENSED CONSOLIDATED STATEMENTS OF INCOME US dollars US dollars Nine month period ended September 30, Three month period ended September 30, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses (income), net (9 ) Operating income Other income (expenses), net - - - Financingincome (expenses), net ) Income before income tax Income tax expense ) Share in losses of affiliated companies, net (1 ) ) - ) Net income for the period Less: Net income attributable to non-controlling interests ) Netincome attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders Basic and diluted weighted average number of shares outstanding F - 4 ITURAN LOCATION AND CONTROL LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars US dollars Nine month period ended September 30, Three month period ended September 30, (in thousands except per share data) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Exchange differences on principal of deposit and loans, net ) 99 5 Gains in respect of trading marketable securities - (2 ) - - Increase in liability for employee rights upon retirement 44 Share in losses of affiliated companies, net 1 29 - 15 Deferred income taxes 6 Capitallosses (gains) on sale of property and equipment, net 7 21 (2 ) 26 Decrease (increase) in accounts receivable ) ) Increase in other current assets ) Decrease (increase) in inventories ) ) Increase (decrease) in accounts payable ) Increase (decrease) in deferred revenues ) ) Increase in other current liabilities 3 Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Deposit ) 4 ) Proceeds from sale of property and equipment Repayment of loan to a former employee - - - Sale of marketable securities - 70 - - Company no longer consolidated (Appendix A) - - Net cash used in investment activities ) Cash flows from financing activities Short term credit from banking institutions, net 53 ) Repayment of long term loans ) ) - ) Dividend paid to non-controlling interests ) Dividend paid ) ) ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) 2 ) Net increase in cash and cash equivalents ) Balance of cash and cash equivalents at beginning ofperiod Balance of cash and cash equivalents at end of the period F - 5 ITURAN LOCATION AND CONTROL LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (cont.) Appendix A – Company no longer consolidated US dollars Nine month period ended September 30, (In thousands except per share data) Working capital (excluding cash and cash equivalents and inventory), net - Account receivable in respect of sale of subsidiary - Property and equipment, net - ) Intangible assets - ) - ) Supplementary information on investing activities not involving cash flows: In September 2013, the Company declared a dividend in the amount of US$3.5 million.The dividend was paid in October 2013. Supplementary disclosure of cash flow information US dollars Nine month period ended September 30, (In thousands except per share data) Interest paid Income taxes paid, net of refunds F - 6
